DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 4/12/2021.
Claims 1-19 are currently pending. 
Information Disclosure Statement
The IDS filed on 4/12/2021 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchard et al. US 3,964,953.
Regarding claim 10: 
Mitchard teaches a method for forming a blank assembly using a machine, the blank assembly including a blank (FIGS. 1-8, blank 10) and a retaining web (web liner 24) coupled to the blank, the method comprising: 
placing the blank (10) in a first position on a deck (D); 
translating a pick-up assembly (12) from a first end to a second end along a direction Y, said translating comprising transferring a web (24) from a first location proximate the first end to a second location proximate the second end; 
depositing, at the second location, the web into an at least partially overlying relationship with the blank positioned on the deck to form a blank assembly (col. 4, lines 2-4 and 13-15); and 
compressing the web against the blank on the deck, using a first compression member (e.g. col. 4, lines 17-21 describe a “conventional compression section” associated with D; also, the pick-up assembly 12 presses the web 24 onto the blank 10 which provides at least some compression) coupled to the pick-up assembly via at least one spring (springs 36 allow compression). 
Regarding claim 11: 
Mitchard teaches the method of claim 10, as discussed above, wherein said depositing comprises positioning the web in the at least partially overlying relationship in which a first offset distance is defined between a first transverse edge of the web and a leading transverse longitudinal edge of the blank (see FIG. 6 for offsets). 
Regarding claim 14: 
Mitchard teaches the method of claim 10, as discussed above, wherein positioning the blank on the deck comprises moving the blank in a blank transfer direction X parallel to the deck (in the direction of conveyor 35), the blank transfer direction being perpendicular to the Y direction. 
Regarding claim 15: 
Mitchard teaches the method of claim 10, as discussed above, further comprising translating the pick-up assembly in a vertical Z direction at the first location to lift the web from a platform spaced from the deck (envisaged in FIGS. 1-3). 
Regarding claim 16: 
Mitchard teaches the method of claim 10, as discussed above, further comprising applying an adhesive material to a portion of the web during said translating, as the web is transferred from the first location to the second location (see claim 1). 
Regarding claim 17: 
Mitchard teaches the method of claim 10, as discussed above, wherein the blank includes a plurality of side panels, a plurality of bottom panels, and a fold line extending between the plurality of side panels and the plurality of bottom panels, the method further comprising positioning, during said depositing, the web relative to the blank such that a free edge of the web is proximate to the fold line and extends in a direction substantially parallel to the fold line, the web overlying at least a portion of at least four side panels of the plurality of side panels in the at least partially overlying relationship (see FIGS. 4-6). 
Regarding claim 19: 
Mitchard teaches the method of claim 10, as discussed above, further comprising, prior to said placing the blank on the deck: extracting the blank from a magazine (11); and transferring the blank in a blank transfer direction X towards the deck (envisaged in FIG. 1).
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for allowance of claim 1 (and applicable to the allowability of claim 18): the prior art has been found to disclose related methods for forming containers comprising blanks with retaining webs (e.g. see rejections above and the prior art made of record); however, the prior art fails to disclose a method with the extracting, transferring, positioning, translating, and depositing steps (all of which Mitchard does disclose) in combination with the steps of transferring the blank assembly along the deck in the blank transfer direction X while translating the pick-up assembly from the second end back to the first end; and wrapping the blank assembly around a mandrel to at least partially form the container. Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention. Claims 2-9 are allowable based on their dependencies.
Regarding claim 12, it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to provide said compressing comprises compressing the first compression member against a second compression member coupled to a frame of the machine, wherein a downstream edge of the first compression member is offset upstream, with respect to a blank transfer direction X, by the first offset distance from the leading edge of the blank. Claims 13 would be allowable based on its dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731